                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                         JONESBORO DIVISION

ANTHONY GANUS                                                                PLAINTIFF

v.                        CASE NO. 3:19-CV-00027 BSM

GREENE COUNTY, ARKANSAS                                                   DEFENDANT

                                       ORDER

     Pursuant to the order entered on this day, this case is dismissed with prejudice.

     IT IS SO ORDERED this 11th day of July 2019.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
